UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 001-33065 TIDELANDS BANCSHARES, INC. (Exact name of registrant as specified in its charter) South Carolina 02-0570232 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 875 Lowcountry Blvd. Mount Pleasant, South Carolina 29464 (Address of principal executive offices) (843) 388-8433 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYesNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “larger accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated o Smaller reporting company þ (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,277,176 shares of common stock, $.01 par value per share, were issued and outstanding as of August 9, 2013. INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2013 (Unaudited) and December 31, 2012 (Audited) 3 Consolidated Statements of Operations and Comprehensive Income (Loss) Six and Three months ended June 30, 2013 and 2012 (Unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity Six months ended June 30, 2013 and 2012 (Unaudited) 5 Consolidated Statements of Cash Flows Six months ended June 30, 2013 and 2012 (Unaudited) 6 Notes to Consolidated Financial Statements 7-30 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 31-60 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 61 Item 4. Controls and Procedures 61 PART II - OTHER INFORMATION Item 1. Legal Proceedings 61 Item 3. Defaults Upon Senior Securities 61 Item 6. Exhibits 62 This statement has not been reviewed, or confirmed for accuracy or relevance, by the Federal Deposit Insurance Corporation. Item 1. Financial Statements Tidelands Bancshares, Inc. and Subsidiary Consolidated Balance Sheets June 30, December 31, Assets: (Unaudited) (Audited) Cash and cash equivalents: Cash and due from banks $ $ Interest bearing balances Total cash and cash equivalents Securities available-for-sale Nonmarketable equity securities Total securities 85,313,421 Mortgage loans held for sale Loans receivable Less allowance for loan losses Loans, net 333,001,182 Premises, furniture and equipment, net Accrued interest receivable Bank owned life insurance Other real estate owned Other assets Total assets $ $ Liabilities: Deposits: Noninterest-bearing transaction accounts $ $ Interest-bearing transaction accounts Savings and money market accounts Time deposits $100,000 and over Other time deposits Total deposits 450,894,029 Securities sold under agreements to repurchase Advances from Federal Home Loan Bank Junior subordinated debentures ESOP borrowings Accrued interest payable Other liabilities Total liabilities 516,490,649 Commitments and contingencies-Note 14 Shareholders’ equity: Preferred stock, $.01 par value and liquidation value per share of $1,000, 10,000,000 shares authorized, 14,448 issued and outstanding at June 30, 2013 and December 31, 2012 Common stock, $.01 par value, 75,000,000 shares authorized; 4,277,176 shares issued and outstanding at June 30, 2013 and December 31, 2012 Common stock-warrant, 571,821 shares outstanding at June 30, 2013 and December 31, 2012 Unearned ESOP shares ) ) Capital surplus Retained deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the consolidated financial statements. 3 Tidelands Bancshares, Inc. and Subsidiary Consolidated Statements of Operations and Comprehensive Income (Loss) For the six and three months ended June 30, 2013 and 2012 (Unaudited) Six Months Ended Three Months Ended June 30, June 30, Interest income: Loans, including fees $ Securities available for sale, taxable Interest bearing deposits Other interest income — Total interest income Interest expense: Time deposits $100,000 and over Other deposits Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Residential mortgage origination income Gain (loss) on sale of securities available-for-sale ) ) Other service fees and commissions Increase in cash surrender value of BOLI Loss on extinguishment of debt ) — — — Other Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Furniture and equipment Other real estate owned expense Other operating Total noninterest expense Income (loss) before income taxes ) ) ) Income tax benefit — Net income (loss) Accretion of preferred stock to redemption value Preferred dividends accrued Net loss available to common shareholders $ ) $ ) $ ) $ ) Other Comprehensive Income (loss): Unrealized gain (loss) on securities available for sale ) ) Reclassification adjustment for realized gain (loss)onsecurities available for sale ) ) Tax effect ) ) Total other comprehensive income (loss) ) ) Comprehensive income (loss) $ ) $ $ ) $ Loss per common share: Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic Diluted See accompanying notes to the consolidated financial statements. 4 Tidelands Bancshares, Inc. and Subsidiary Consolidated Statements of Changes in Shareholders’ Equity For the six months ended June 30, 2013 and 2012 (Unaudited) Accumulated other Common Unearned Comprehensive Preferred Stock Stock Common Stock ESOP Capital Retained income Shares Amount Warrants Shares Amount Shares Surplus Deficit (loss) Total Balance, December 31, 2011 $ ) $ $ ) $ ) $ Allocation ofunearned ESOP shares ) ) Preferred stock, dividend declared ) ) Accretion of discount on preferred stock ) — Repayment of ESOP borrowings Net income Other comprehensive income, net of taxes of$113,439, resulting from changes in unrealized gains on available for sales securities. Balance, June 30, 2012 $ ) $ $ ) $ $ Balance, December 31, 2012 $ ) $ $ ) $ ) $ Allocation ofunearned ESOP shares ) ) Preferred stock, dividend declared ) ) Accretion of discount on preferred stock ) — Repayment of ESOP borrowings Net loss ) ) Other comprehensive income, net of taxes of$1,071,682, resulting from changes in unrealized losses on available for sales securities. ) ) Balance, June 30, 2013 $ ) $ $ ) $ ) $ See accompanying notes to the consolidated financial statements. 5 Tidelands Bancshares, Inc. and Subsidiary Consolidated Statements of Cash Flows For the six months ended June 30, 2013 and 2012 (Unaudited) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for loan losses Depreciation and amortization expense Discount accretion and premium amortization Proceeds from sale of residential mortgages Origination of residential mortgages held-for-sale ) ) Increase (decrease) in accrued interest receivable ) Increase in accrued interest payable Increase in cash surrender value of life insurance ) ) (Gain) loss from sale of real estate ) (Gain) loss from sale of securities available-for-sale ) Decreasein prepaid FDIC assessment — Decrease in carrying value of other real estate Preferred Stock Dividends accrued ) ) Decrease in other assets Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of securities available-for-sale ) ) Proceeds from sales of securities available-for-sale Proceeds from calls and maturities of securities available-for-sale Net decrease in loans receivable ) Purchase of premises, furniture and equipment, net ) ) Proceeds from sale of other real estate owned Net cash provided(used) by investing activities ) ) Cash flows from financing activities: Net increase in demand deposits, interest-bearing transaction accounts and savings accounts Net decrease in certificates of deposit and other time deposits ) ) Repayment of FHLB advances ) — Repayment of ESOP borrowings ) ) Decrease in unearned ESOP shares Net cash used by financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Income taxes paid $
